                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEENAN G. WILKINS,                                 Case No. 16-cv-00221-SI
                                   8                    Petitioner,
                                                                                            ORDER GRANTING PETITIONER'S
                                   9              v.                                        MOTION FOR SUBSTITUTION OF
                                                                                            COUNSEL
                                  10     JEFF MACOMBER,
                                                                                            Re: Dkt. No. 82
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Keenan G. Wilkins has filed a motion to substitute counsel, stating that he has

                                  14   received ineffective assistance of counsel from the attorney this Court appointed to represent him in

                                  15   his action for a writ of habeas corpus in February 2017. Docket Nos. 34, 36, 82, 84, 85. His attorney,

                                  16   James Phillip Vaughns, has filed a response. Docket No. 86. Mr. Vaughns disputes some of

                                  17   petitioner’s allegations but concedes “that the attorney-client relationship ha[s] been damaged

                                  18   beyond repair.” Id. ¶¶ 2, 6. Because Mr. Vaughns does not oppose petitioner’s motion, see id. ¶ 2,

                                  19   the Court issues this Order without awaiting petitioner’s reply, which was due February 18, 2019.

                                  20           Under 18 U.S.C. § 3006A(c), a district court may, “in the interests of justice, substitute one

                                  21   appointed counsel for another at any stage of the proceedings.” Petitioner’s case has not advanced

                                  22   past the motion to dismiss stage, and the Court believes this is due in large part to the breakdown in

                                  23   the attorney-client relationship that both petitioner and Mr. Vaughns reference in their filings. See

                                  24   Docket Nos. 82, 86. The Court finds that the interests of justice warrant the substitution of counsel

                                  25   in this case.

                                  26           However, the Court reminds petitioner that the Sixth Amendment’s right to counsel does not

                                  27   apply in habeas corpus actions. See Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986).

                                  28   Once new counsel is appointed, the Court will not be inclined to consider another request for
                                   1   substitution of counsel. If petitioner has problems with his new attorney, he will likely be left to

                                   2   represent himself. The Court encourages petitioner to work collaboratively with his new attorney

                                   3   and also reminds petitioner that, once his new attorney is appointed, only his attorney should be

                                   4   communicating with the Court. See, e.g., United States v. Mujahid, 799 F.3d 1228, 1236 (9th Cir.

                                   5   2015). The only exception is that, if petitioner wants to terminate the new attorney and represent

                                   6   himself, he can file such a motion directly with the Court.

                                   7          Accordingly, pursuant to 18 U.S.C. § 3006A, the Court GRANTS petitioner’s motion for

                                   8   substitution of counsel. Mr. Vaughns shall be removed as counsel of record for this case. This

                                   9   matter is REFERRED to the Federal Public Defender to find new representation for petitioner.

                                  10          The clerk shall provide a copy of this Order to the Office of the Federal Public Defender.

                                  11   Upon being notified by the Office of the Federal Public Defender that an attorney has been located

                                  12   to represent petitioner, the Court will appoint that attorney as counsel for petitioner. All further
Northern District of California
 United States District Court




                                  13   proceedings in this action are hereby STAYED for 30 days from the date new counsel is appointed,

                                  14   on which date counsel must file a notice stating whether petitioner chooses to proceed under Option

                                  15   1, 2, or 3 as laid out in the Order Granting in Part and Denying in Part Petitioner’s Motion for

                                  16   Reconsideration. See Docket No. 79 at 23-25.

                                  17          Petitioner does not need to file his reply brief that was due February 18, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: February 6, 2019

                                  21                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
